IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2241 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 156 DB 2014
        v.                      :
                                :            Attorney Registration No. 03196
MALCOLM P. ROSENBERG,           :
                Respondent      :            (Philadelphia)
                                :




                                       ORDER


PER CURIAM


      AND NOW, this 17th day of March, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Malcolm P. Rosenberg is suspended from

the Bar of this Commonwealth for a period of three years, and he is directed to comply

with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).